DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, the applicant’s claim and specification recites that the light emitter lights up until a time when a trailing edge of the medium passes through the facing section.  This is not understood as the applicant’s disclosure recites that the sheet receiving tray receives a sheet discharged through slot 17, however there is no structure for conveying the sheet beyond that point, further there is no disclosed means for determining that the trailing edge of the sheet passes the facing section.  It is not understood how the applicant’s device determines when to turn the light off after the trailing edge of the sheet passes the facing section.
Regarding claim 9, the applicant’s claim recites using a first and second recording modes where a “first recording quality” is switched to a “second recording quality”.  The applicant’s disclosure uses these terms however there is no art defined definition and the applicant’s disclosure is absent any description of what the applicant considers to be recording quality level, merely that there are two modes where the light can be emitted per mode.  It is not understood as to what that applicant considers each mode to encompass and therefore the metes and bounds of the claim are indeterminable.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arikawa (US Pat No 9,944,489).
Regarding claim 1, Sakuma discloses a recording apparatus comprising:
a recording section (3) configured to perform recording onto a medium;
a facing section (e.g. the second around 120) facing a recording surface of a medium at a discharge area where the medium recorded by the recording section is discharged; and
a light emitter (122) configured to emit light toward the recording surface, wherein the facing section includes an optical member (124) disposed at a position where the light emitted by the light emitter enters, the optical member being configured to pass the incident light toward at least the recording surface (as shown in figure 7).

Regarding claim 2, Arikawa discloses an irradiation area on the recording surface irradiated by the optical member has a width that covers the entire recording surface of a first-size medium in a medium width direction that is a direction orthogonal to a direction in which the medium is transported (e.g. a sheet having a small size).
Regarding claim 5, Arikawa discloses a space between the recording surface and the optical member in the direction orthogonal to the recording surface is 30 mm or less (e.g. a sheet can be lifted to a distance within 30mm of the light source).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arikawa in view of Murosaki (US Pat No 8,575,581).
Regarding claim 6, it is noted that Arikawa fails to disclose the use of reflective sheets and shading sheets with light emitter.  However, Murosaki discloses a light emitting device wherein the light emitting device includes a pair of reflective sheets (10a) disposed on both sides of an optical path (10) of the light emitted by the light emitter toward the optical member.  
It would have been obvious to one having ordinary skill in the art to have modified the device of Arikawa with the teachings of Murosaki to achieve the predictable result of providing a light with great intensity for various distances (e.g. obvious to try with limited, predictable results).
Claim(s) 7 is rejected under 35 U.S.C. 103 as being unpatentable over Arikawa in view of Murosaki, further in view of CN111137725 (hereafter ‘725).
Regarding claim 7, Arikawa and Murosaki are silent to shading sheets.  However, ‘725 discloses a similar device wherein shader sheets are used along opposing walls (68e).  It would have been obvious to one having ordinary skill in the art to have modified the combination taught by Arikawa and Murosaki with the teachings of ‘725 to prevent loss of light to be used to illuminate specific areas (e.g. obvious to try with limited, predictable results).
Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over Arikawa in view of CN111137725 (hereafter ‘725).
Regarding claim 3, it is noted that Arikawa is silent to a ground-glass surface.  However, ‘725 discloses a ground glass (42b “contact glass”) to be used with the optical member.  It would have been obvious to one having ordinary skill in the art to have modified Arikawa with a ground glass taught by ‘725 to achieve the predictable result of providing a means for transmitting light effectively (e.g. obvious to try with limited, predictable results).
Claim(s) 11 is rejected under 35 U.S.C. 103 as being unpatentable over Arikawa in view of Miyamoto et al (US Pat No 11,072,189).
Regarding claim 11, it is noted that Arikawa fails to disclose a tray which is moveable.  However, Miyamoto discloses a medium receiving tray (33) configured to be switched by the power of a motor (70) to a retracted state (shown in figure 9) in which the medium receiving tray is retracted in an apparatus body including the recording section or to an extended state (shown in figure 10) in which the medium receiving tray is extended to the maximum from the apparatus body, and configured to receive the medium discharged to the outside of the apparatus body in the extended state or while the medium receiving tray is extended from the apparatus body from the retracted state to the extended state.
It would have been obvious to one having ordinary skill in the art to have modified the teachings of Arikawa with the movable tray taught by Miyamoto to achieve the predictable result of improving stacking performance for various sized sheets (noted in column 16, lines 57-67).
Wherein the combination is capable of performing the function of when the medium receiving tray is moved from the retracted state to the extended state, the light emitter emits light.
Allowable Subject Matter
Claims 4 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art discloses or suggests each and every element of the applicant’s claimed invention.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Cited art is believed to be pertinent to the applicant’s claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patrick Cicchino whose telephone number is (571)270-1954. The examiner can normally be reached Monday-Friday, 8:30AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on (571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Patrick Cicchino/Primary Examiner, Art Unit 3619